441 F.2d 1172
Peter KONDOS, Appellant,v.The WEST VIRGINIA BOARD OF REGENTS, a Statutory CorporationUnder the Laws of the State of West Virginia, andRoland H. Nelson, Jr., Appellees.
No. 71-1002.
United States Court of Appeals, Fourth Circuit.
May 27, 1971.

Thomas E. Medeiros, Huntington, W. Va., on the brief for appellant.
Chauncey H. Browning, Jr., Atty. Gen., Cletus B. Hanley, Deputy Atty. Gen., and Joseph E. Hodgson, Asst. atty. Gen., on the brief, for appellees.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Senior Circuit Judge, and BOREMAN, Circuit Judge.
PER CURIAM:


1
After review of the records and consideration of the briefs, we find oral agrument unnecessary.


2
The dismissal of the contractual claims was proper for the reasons stated by the District Judge.  318 F.Supp. 394 (S.D.W.Va.1970).


3
Affirmed.